Citation Nr: 1134073	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss disability, effective May 30 2007.

2.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability, effective June 28, 2010.

3.  Entitlement to an effective date earlier than May 30, 2007 for service connection for a bilateral hearing loss disability.  

4.  Entitlement to an effective date earlier than June 28, 2010 for entitlement to a 20 percent rating for the Veteran bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.  

This case was previously before the Board of Veterans' Appeals (Board) in May 2010, at which time, it was remanded for further development.  

In August 2010, following the requested development, the RO increased the Veteran's disability rating for his bilateral hearing loss disability from noncompensable to 20 percent.  That rating became effective June 28, 2010.  However, because that rating did not represent the maximum grant of benefits sought, and because the Veteran did not withdraw that claim, the case was returned to the Board for further appellate action.

In March 2010, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that there is a potential issue of entitlement to an effective date prior to May 30, 2007 for service connection for a hearing loss disability.  The Board also finds a potential issue of entitlement to an effective date earlier than June 28, 2010 for the assignment of a 20 percent rating for the Veteran's service-connected hearing loss disability.  Those potential issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO for additional action.
FINDING OF FACT

Since service connection became effective May 30, 2007, the Veteran has demonstrated no worse than Level II hearing acuity in his right ear and no worse than Level III hearing acuity in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial compensable rating for a bilateral hearing loss disability, effective May 30 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).

2.  The criteria have not been met for a rating in excess of 20 percent for a bilateral hearing loss disability, effective June 28, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for a hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In May 2007, the RO received the Veteran's claim of entitlement to service connection a hearing loss disability.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

In September 2007, the RO granted the Veteran's claims of entitlement to service connection for a hearing loss disability and assigned a noncompensable rating, effective May 30, 2007.  The Veteran disagreed with that rating percentage and this appeal ensued.  

Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate his increased rating claims, such notice is not required in this case.  Inasmuch as those ratings derived from the initial service connection claim, the issues of entitlement to increased ratings are considered to be "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  

Where, as here, VA receives a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raises a new issue, the duty to assist the Veteran does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, a separate notice to the Veteran is not required with respect to his claim for an increased rating for his service-connected hearing loss disability.  

The foregoing discussion notwithstanding, the claims folder contains evidence showing the manifestations of the Veteran's hearing loss disability throughout the appeal period.  Relevant evidence consists of records reflecting his treatment at the Otologic Medical Clinic in October 2006 and February 2008 and the transcript of his March 2010 video conference with the undersigned Veterans Law Judge.  

In August 2007 and June 2010, VA examined the Veteran to determine, in part, the extent of his hearing loss disability.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, rendered audiometric testing, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his increased rating claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 
The regulations address the question of whether the speech discrimination testing employed by VA in a quiet room with amplification of sounds accurately reflect the extent of hearing impairment.  Based upon research, two circumstances have been  identified where alternative tables may be employed.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral.  In such cases, each ear is evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the pure tone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  During the appeal, the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as here, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 


The Factual Background

In October 2006, during an evaluation at the Otologic Medical Clinic, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:





HERTZ



500
1000
2000
3000
4000
RIGHT
Not applicable (NA)
15
25
20
35
LEFT
NA
25
25
30
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.

During his May 2007 VA examination, the Veteran's ears were found to be clinically normal.  On audiometric testing, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:





HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
25
35
40
LEFT
NA
35
35
35
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.

Following the VA examination, the diagnoses were a mild to moderate high frequency sensorineural hearing loss in the right ear and a mild to severe high frequency hearing loss in the left ear.

In February 2008, the Veteran was reevaluated at the Otologic Medical Clinic.  He demonstrated the following puretone thresholds at the indicated hertz levels:





HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
25
25
35
LEFT
NA
30
35
35
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.

In June 2010, the Veteran was reexamined by VA, in part, to determine the extent of impairment attributable to his service-connected hearing loss disability.  On examination, the Veteran's ears were found to be clinically normal.  Audiometric testing produced inconsistent results.  The Veteran was made aware of those inconsistencies and was reinstructed on three occasions.  Despite those efforts, there was no change in the consistency of his responses, and the examiner concluded that there was poor reliability with respect to that testing.  On air conduction testing, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:





HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
45
40
50
LEFT
NA
65
70
75
100

The examiner noted that on air conduction testing, there was an asymmetrical loss of 20 decibels or greater.  


On bone conduction testing, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:





HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
40
35
30
LEFT
NA
50
50
50
60

The examiner noted that the bone conduction study was better than the air conduction study to reflect the Veteran's hearing loss.  However, the acoustic reflex results were not consistent with the tympanometry and audiometric test results; and the audiometric tests were considered to be of poor reliability.  

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 76 percent in the left ear.  The examiner found the speech recognition performance to be good in the right ear and fair in the left ear.  

Following the VA examination, the examiner concluded that the Veteran hearing loss could not be determined due to poor reliability.  

In August 2010, the Veteran was scheduled for an additional audiologic evaluation.  However, that evaluation was cancelled, after it was determined that there was adequate medical evidence on file to rate the Veteran's hearing loss disability.  

Analysis

During his March 2010 video conference, the Veteran testified that the rating for his bilateral hearing loss disability did not adequately reflect the level of impairment caused by that disorder.  He stated that a private health care provider had recommended that he wear hearing aids but that the Veteran could not afford them.  Therefore, he maintained that an increased rating for his service-connected hearing loss disability was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the record discloses that during the June 2010 VA examination, VA was unable to evaluate the Veteran's level of hearing disability.  The Veteran reportedly gave inconsistent responses; and was reinstructed on three occasions.  Despite the examiner's efforts, the Veteran continued to give inconsistent responses.  Therefore, the examiner concluded that the Veteran's loss of hearing acuity could not be determined due to poor reliability.  As such, the Board finds such results of no force or effect in rating the Veteran's service-connected hearing loss disability.  

Notwithstanding the foregoing discussion, there are three audiometric test reports on file which have not been found to be unreliable.  Two were performed by a private practitioner, and one was performed by VA.  One was performed shortly before service connection for a hearing loss disability was established and two were performed after service connection had become effective.  Taken together, they give a consistent picture of the Veteran's hearing loss disability during the appellate period.  Accordingly, they will be used to evaluate the Veteran's claim.

Audiometric testing performed by the Otologic Medical Clinic in October 2006 revealed a puretone threshold average (after rounding) of 24 decibels in the right ear and 34 decibels in the left ear.  When considered with the measured speech recognition ability of 88 percent in the right ear and 80 percent in the left ear, the Veteran's hearing acuity translates to Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Under the applicable rating table, such findings warrant a noncompensable rating.  38 C.F.R. § 4.85, Table VII.  

The VA audiometric tests in May 2007 reveal a pure tone threshold average of 31 decibels in the right ear with speech recognition ability of 92 percent and a puretone threshold average of 39 decibels in the left ear, with speech recognition ability of 90 percent.  Such findings translate to Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Under the applicable rating table, such findings also warrant a noncompensable rating.  38 C.F.R. § 4.85, Table VII.  

Finally, the audiometric testing performed by the Otologic Medical Clinic in February 2008 revealed a puretone threshold average of 28 decibels in the right ear and 34 decibels in the left ear.  When considered with the measured speech recognition ability of 92 percent in the right ear and 84 percent in the left ear, the Veteran's hearing acuity translates to Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  As above, such findings warrant a noncompensable rating, under the applicable rating table.  38 C.F.R. § 4.85, Table VII.  

In short, just prior to and during  the appellate period, the Veteran demonstrated no worse than Level II hearing acuity in his right ear and no worse than Level III hearing acuity in his left ear.  Such findings are compatible with the initial noncompensable rating assigned by the RO effective May 30, 2007 and do not support an evaluation in excess of the 20 percent assigned effective June 28, 2010.  Accordingly, the current disability ratings are confirmed and continued, and the appeal is denied.  

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected hearing loss disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected hearing loss disability.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder nor does it show a marked interference with employability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In sum, the evidence does not support the proposition that the Veteran's hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).



ORDER

Entitlement to an initial compensable rating for a bilateral hearing loss disability, effective May 30 2007, is denied.

Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability, effective June 28, 2010, is denied.


REMAND

As noted in the Introduction Section, there are potential issues concerning the effective dates of entitlement to service connection for a hearing loss disability and the effective date of his 20 percent rating for that disability.  After reviewing the record, the Board finds that additional development of the record is necessary with respect to those two potential issues.  A brief procedural history is warranted.

In October 1971, the RO received the Veteran's claim of entitlement to service connection for a bilateral ear condition.  In January 1972, the RO notified the Veteran that his claim based for compensation base on disability resulting from an ear condition had been denied.  The Veteran was notified of his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 4005 (1970); 38 C.F.R. § 19.153 (1971).  

In July 1986, pursuant to a request by the Veteran, the RO reopened the claim.  However, following a de novo review of the record, the RO denied entitlement to service connection for a hearing loss and ear infections.  The Veteran was notified of that decision, as well as his appellate rights.  Again, however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. § 19.192 (1986).  

On May 30, 2007, the RO received the Veteran's request to reopen his claim of entitlement to service connection for a hearing loss disability.  

In September 2007, the RO granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable rating, effective May 30, 2007.  In February 2008, the Veteran submitted a timely notice of disagreement with respect to that rating, and in June 2008, he was issued a Statement of the Case on the matter.  The following month, he submitted his substantive appeal (VA Form 9).  In his substantive appeal, the Veteran disagreed with the effective date of service connection and asserted that it should revert to January 1972, when he filed his initial claim of entitlement to service connection for a hearing loss disability.  

In a May 2010 decision, the Board noted that the issue of entitlement to an earlier effective date for service connection for a hearing loss disability had been raised by the record.  However, the Board found that it did not have jurisdiction over that issue and referred the matter to the RO for appropriate action.  In addition, the Board remanded the increased rating issue for further development.

In June 2010, the Veteran reiterated that the effective date of service connection for his hearing loss disability should revert to January 1972.  To date, however, the Veteran has not been issued a Statement of the Case with respect to the issue of entitlement to an effective date earlier than May 30, 2007 for service connection for a hearing loss disability.

In August 2010, following the development requested in the Board's May 2010 remand, the RO increased the Veteran's disability rating for a bilateral hearing loss disability from noncompensable to 20 percent.  That rating became effective June 28, 2010.  In September 2010, the Veteran submitted a notice of disagreement with respect to the effective date of that increase.  

In a Supplemental Statement of the Case, issued in June 2011, the RO denied the Veteran's claim of entitlement to an effective date earlier than June 28, 2010 for the 20 percent rating for his service-connected hearing loss disability.  However, VA regulations clearly state that in no case will a Supplemental Statement of the Case be used to announce decisions by the RO on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case.  The RO must respond to notices of disagreement on newly appealed issues not addressed in the Statement of the Case using the procedures in 38 C.F.R. §§ 19.29 and 19.30 (relating to Statements of the Case).  38 C.F.R. § 19.31 (2010).  Therefore, further development is required with respect to the Veteran's claim of entitlement to an effective date earlier than June 28, 2010 for the 20 percent rating for his service-connected hearing loss disability

In light of the foregoing discussion, the Board finds that there are two potential issues for consideration:  Entitlement to an effective date earlier than May 30, 2007 for service connection for a bilateral hearing loss disability and entitlement to an effective date earlier than June 28, 2010 for entitlement to a 20 percent rating for the Veteran bilateral hearing loss disability.  Since Veteran has submitted timely notices of disagreement with respect to each of those potential issues, he must be issued a Statement of the Case with respect to each of those potential issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action: 

Issue the Veteran an SOC concerning the following claims:  

1.  Entitlement to an effective date earlier than May 30, 2007 for service connection for a bilateral hearing loss disability; and 

2.  Entitlement to an effective date earlier than June 28, 2010 for entitlement to a 20 percent rating for the Veteran bilateral hearing loss disability.  

If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on either or both of the aforementioned issues should this claim be returned to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2010). 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


